PER CURIAM.
We find no abuse of discretion in the trial court, under Section 47.122, Florida Statutes (1979) [forum non conveniens], transferring plaintiffs’ personal injury cause of action to the county where the accident which caused the injury occurred, when 95 of the 99 witnesses listed by the plaintiffs live outside of the Eleventh Judicial Circuit and 80 witnesses either live in the county where the accident occurred or in nearby counties. See: Orange Blossom Hills, Inc. v. Vice, 402 So.2d 504 (Fla. 3d DCA 1981); Kilpatrick v. Boynton, 374 So.2d 557 (Fla. 4th DCA 1979); Kelly-Springfield Tire Company v. Moore, 355 So.2d 451 (Fla. 3d DCA 1978); Hertz Corporation v. Rentz, 326 So.2d 216 (Fla. 4th DCA 1976); Gaboury v. Flagler Hospital, 316 So.2d 642 (Fla. 4th DCA 1975); Peterson, Howell and Heather v. O’Neill, 314 So.2d 808 (Fla. 3d DCA 1975); Sec. 47.122, Florida Statutes (1977).
Affirmed.